DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are indicated allowable. Claims 15-23, previously withdrawn from consideration as a result of a restriction requirement, recites all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 23 November 2021, is hereby withdrawn and claims 15-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “acquire psychological state evaluation parameters” in line 15, yet previously recites “using physiological data and psychological state evaluation parameters” in lines 5-6. It is unclear whether applicant intends to reference the same or different psychological state evaluation parameters in line 15.
Claim 15 recites a step of “collecting…physiological data of a target subject, acquiring psychological state evaluation parameters of the target subject, and performing…through a natural language processing technology”, and later recites “wherein the measuring…comprises collecting…physiological data of a target subject”. It is unclear whether the “collecting…physiological data of a target subject” (lines 30-31) is intended to reference the same “collecting…physiological data” step, “physiological data”, and “target subject” of lines 11-12. Similarly, it is unclear whether the “performing…through a natural language processing technology and acquire psychological state evaluation parameters” of (lines 32-34) is intended to reference the same “performing” step, “natural language processing technology” and “psychological state evaluation parameters” recited in lines 11-15. Lastly, it is unclear whether the “measuring…a mental state…based on the multi-dimensional psychosomatic big data and a medical knowledge database” of lines 37-40 is intended to reference the same “measuring” step, “mental state”, and “medical knowledge database” of lines 18-21.


Response to Arguments
Applicant’s arguments, see pages 10-12, filed 5 August 2022, with respect to the informality objections and the rejections under 35 U.S.C. 102, 103, 112(a), and 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The objections and rejections of 10 May 2022 have been withdrawn. 
Applicant's arguments filed 5 August 2022 with respect to the interpretation of noted limitations as means-plus-function limitations invoking 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant contends the limitations “psychological communication interaction device”, “central control processing device”, and “physical output device” are included in each of the brain stimulation terminals. Since the brain stimulation terminals are hardware elements, then the psychological communication interaction device, central control processing device, and physical output device are also hardware elements (arguments, page 11). The examiner does not find this argument to be persuasive. The limitation “psychological communication interaction device” is a means plus function as “device is a nonce term for “means”, the nonce term is modified by a function implied by the limitation “psychological communication interaction”, and the claim fails to disclose sufficient structure for performing the claimed function. While the brain terminals may be hardware elements, the broadest reasonable interpretation of the brain terminals structure does not additionally, as claimed, disclose sufficient structure for performing psychological communication and interaction. Accordingly, the claim fails to disclose sufficient structure for performing the function claimed, and “psychological communication interaction device” remains interpreted under 35 U.S.C. 112(f). The limitations “central control processing device” and “physical output device” remain interpreted under 35 U.S.C. 112(f) by similar reasoning.
Allowable Subject Matter
Claims 1-23 would be allowable in light of the persuasive amendments noted above if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791